 

Exhibit 10.3

separation and GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (the “Agreement”) is made and
entered into by and between Novan, Inc. (the “Company”) and Richard Peterson
(the “Employee”).  Throughout the remainder of this Agreement, the Company and
Employee may be collectively referred to as the “Parties” and individually
referred to as a “Party.”

WHEREAS, Employee is currently employed as Chief Financial Officer of the
Company pursuant to an employment agreement between the Parties dated April 13,
2016 (the “Employment Agreement”) and is subject to the terms of the
Confidentiality and Assignment of Inventions Agreement, executed by Employee on
October 2, 2015 and the Noncompetition Agreement, executed by Employee on
October 21, 2016 (collectively the “Restrictive Covenants Agreements”).

WHEREAS, due to a reorganization of the Company and changes in Employee’s duties
and responsibilities, Employee has notified the Company that grounds exist for
Good Reason, as defined in Section 6(a)(vi) of the Employment Agreement, which
have not been cured by the Company, and Employee plans to exercise his rights to
separate from service and receive severance benefits under Section 6(b)
thereunder.

WHEREAS, Employee’s entitlement to certain compensation and benefits under the
Employment Agreement upon termination of his employment for Good Reason is
conditioned, in part, upon his execution and non-revocation of this Agreement.

WHEREAS, Employee represents that he has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.

NOW THEREFORE, in consideration of the above and the mutual promises set forth
below, Employee and the Company agree as follows:

1.SEPARATION AND RESIGNATION FROM OFFICER POSITIONS.  Employee’s employment with
the Company will terminate on March 23, 2017 (“Separation Date”).  Employee
hereby resigns from all officer positions with the Company.

2.SEVERANCE BENEFITS. In consideration of the release of claims and other
promises contained herein and on the condition that Employee fully complies with
his obligations under this Agreement, and the Restrictive Covenants Agreements,
the Company will provide Employee with the following:

(a)Pursuant to Section 6(b)(i) of the Employment Agreement, the Company shall
pay to Employee the sum of: (i) Three Hundred Fifty Thousand Four Hundred and
00/100 Dollars ($350,400.00) (less all applicable withholdings), plus (ii)
Thirty Five Thousand Four Hundred Twenty Four and 00/100 Dollars ($35,424.00)
(less all applicable withholdings) (collectively “Severance Pay”), to be paid in
substantially equal semi-monthly installment payments over the twelve (12) month
period following the Separation Date (each installment being considered a
separate payment for purposes of Section 409A of the Internal Revenue Code of

1

--------------------------------------------------------------------------------

 

1986, as amended) in accordance with the Company’s payroll schedule applicable
to Employee immediately prior to the Separation Date and commencing on the first
such pay day occurring after the sixtieth (60th) day following the Separation
Date and ending on the twelve (12) month anniversary of the Separation Date (the
“Severance Period”), provided that this Agreement has become effective under
Section 11 of this Agreement;  

(b)Pursuant to Section 6(b)(ii) of the Employment Agreement, accelerated vesting
of any options Employee has to purchase the Company’s common stock that would
have vested during the calendar year 2017 but for Employee’s termination, such
options requiring exercise within ninety (90) days of the Separation Date and
pursuant to the other terms and conditions of the applicable Company incentive
award plan and individual award agreement;

(c)Pursuant to Section 6(b)(iii) of the Employment Agreement, conditioned on
Employee’s proper and timely election to continue his health insurance benefits
under COBRA after the Separation Date, reimbursement of Employee’s applicable
COBRA premiums for the lesser of eighteen (18) months following the Separation
Date or until Employee becomes eligible for insurance benefits from another
employer; and

(d)Pursuant to Section 3(h) of the Employment Agreement, reimbursement of the
premiums Employee pays for term life insurance pursuant to Section 3(h) of the
Employment Agreement during the Severance Period, in the same schedule as
Severance Pay is paid under Section 2(a) of this Agreement.

Any reimbursements provided hereunder shall be provided no later than December
31 of the year following the year in which the expense was incurred, the amount
of expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Employee’s right to receive such
reimbursements shall not be subject to liquidation or exchange for another
benefit.

3.Vacation.   Employee shall be paid for any accrued but unused vacation time,
if any, in his final regular paycheck.

4.Employment Agreement. Employee acknowledges and agrees that he is required to
execute this Agreement as a condition of receiving the benefits set forth
herein, including specifically the benefits provided in Section 2.  Employee
further acknowledges and agrees the Employment Agreement is hereby terminated,
but that Employee shall continue to be fully bound by the terms of the
Restrictive Covenants Agreements.

5.Employee Acknowledgements. By signing this Agreement, Employee represents that
(a) he has been properly paid for all time worked and received all salary,
expense reimbursement, and all other amounts of any kind due to him from the
Company with the exceptions of his final paycheck for work during his final
payroll period which will be paid on the next regularly scheduled payroll date
following the Separation Date, and the pay and benefits under this Agreement,
and (b) that the payments set forth in Section 2 of this Agreement constitute
all post-termination or severance payments or benefits to which Employee is
entitled to receive under his Employment Agreement, and he is not entitled to
any other compensation, payments or benefits of any nature as the result of the
termination of his employment.

2

--------------------------------------------------------------------------------

 

6.COMPANY PROPERTY.  By signing this Agreement, Employee represents that: (i) he
has delivered to the Company all records, memoranda, data, documents and other
property of any description which refer or relate in any way to trade secrets or
confidential information, including all copies thereof, which are in his
possession, custody or control; (ii) he has delivered to the Company all Company
property (including, but not limited to, keys, credit cards, computers, client
files, contracts, proposals, work in process, manuals, forms, computer stored
work in process and other computer data, research materials, other items of
business information concerning any Company customer or client or potential
prospect to purchase some or all of the Company’s assets, or Company business or
business methods, including all copies thereof) which is in his possession,
custody or control, and; (iii) he will fully cooperate with the Company in
winding up his work and transferring that work to other individuals designated
by the Company.

7.ADEQUACY OF CONSIDERATION. Employee acknowledges that the benefits available
to him under this Agreement are significant, are of greater value than the
benefits to which he would be entitled to receive if he did not sign this
Agreement, and constitute adequate consideration for the releases of claims,
under Sections 8 and 9 of this Agreement.

8.RELEASE.  In consideration of the benefits conferred by this AGREEMENT,
EMPLOYEE (ON BEHALF OF HIMSELF, HIS FAMILY MEMBERS, HEIRS, ASSIGNS, EXECUTORS
AND OTHER REPRESENTATIVES) RELEASES THE COMPANY AND ITS PAST, PRESENT AND FUTURE
PARENTS, SUBSIDIARIES, AFFILIATES, AND ITS AND/OR THEIR PREDECESSORS,
SUCCESSORS, ASSIGNS, AND ITS AND/OR THEIR PAST, PRESENT AND FUTURE OFFICERS,
DIRECTORS, EMPLOYEES, OWNERS, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, BUSINESS
UNITS, EMPLOYEE BENEFIT PLANS (TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES,
FIDUCIARIES AND INSURERS) AND AGENTS (“RELEASEES”) FROM ALL CLAIMS AND WAIVES
ALL RIGHTS KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE IN EACH CASE RELATING
TO HIS EMPLOYMENT WITH THE COMPANY, OR HIS SEPARATION THEREFROM arising before
the execution of this Agreement by Employee, including but not limited to
claims: (i) for discrimination, harassment or retaliation arising under any
federal, state or local laws, or the equivalent applicable laws of a foreign
country, prohibiting age (including but not limited to claims under the Age
Discrimination in Employment Act of 1967 (ADEA), as amended, and the Older
Worker Benefit Protection Act of 1990 (OWBPA)), sex, national origin, race,
religion, disability, veteran status or other protected class discrimination,
the Family and Medical Leave Act, as amended (FMLA), harassment or retaliation
for protected activity; (ii) for compensation, commission payments, bonus
payments and/or benefits including but not limited to claims under the Fair
Labor Standards Act of 1938 (FLSA), as amended, the Employee Retirement Income
Security Act of 1974, as amended (ERISA), the Family and Medical Leave Act, as
amended (FMLA), and similar federal, state, and local laws; (iii) under federal,
state or local law, of any nature whatsoever, including but not limited to
constitutional, statutory; and common law; and (iv) for attorneys’ fees.
Employee specifically waives his right to bring or participate in any class or
collective action against the Company. Provided, however, that this release does
not apply to claims by Employee: (aa) for workers’ compensation benefits or
unemployment benefits filed with the applicable state agencies; (bb) for vested
pension or retirement benefits including under the Company’s 401(k) plan; (cc)
to continuation coverage under COBRA, or equivalent applicable law; (dd) to
rights he may have to indemnification by the Company pursuant to the Company’s
bylaws, articles of incorporation, insurance policies, or under

3

--------------------------------------------------------------------------------

 

applicable law; (ee) to rights arising out of his ownership of stock or options
in the Company or its affiliates; (ff) to rights that cannot lawfully be
released by a private settlement agreement; (gg) to claims or rights that arise
or accrue after Employee’s execution of this Agreement; or (hh) to enforce, or
for a breach of, this Agreement (the “Reserved Claims”). For the purpose of
implementing a full and complete release and discharge, Employee expressly
acknowledges that this Agreement is intended to include in its effect, without
limitation, all claims which he does not know or suspect to exist in his favor
at the time of execution hereof, and that this Agreement contemplated the
extinguishment of any such claim or claims.

9.COVENANT NOT TO SUE.  In consideration of the benefits offered to Employee,
Employee will not sue Releasees on any of the released claims or on any matters
relating to his employment arising before the execution of this Agreement other
than with respect to the Reserved Claims, including but not limited to claims
under the ADEA, or join as a party with others who may sue Releasees on any such
claims; provided, however, this paragraph will not bar a challenge under the
OWBPA to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement, the Reserved Claims, or where otherwise prohibited by law. If
Employee does not abide by this paragraph, then (i) he will return all monies
received under this Agreement and indemnify the Company for all expenses
incurred in defending the action, and (ii) the Company will be relieved of its
obligation hereunder.  

10.RIGHT TO REVIEW.  The Company delivering this Agreement, containing the
release language set forth in Sections 8 and 9, to Employee by hand delivery on
March 20, 2017 (the “Notification Date”), and informed him that it desires that
he have adequate time and opportunity to review and understand the consequences
of entering into it. The Company advises Employee as follows:

 

•

Employee should consult with his attorney prior to executing this Agreement; and

 

•

Employee has 21 days from the Notification Date within which to consider this
Agreement.

Employee must return an executed copy of this Agreement to the Company on or
before the 22nd day following the Notification Date. Employee acknowledges and
understands that he is not required to use the entire 21-day review period and
may execute and return this Agreement at any time before the 22nd day following
the Notification Date, but not before the Separation Date. If, however, Employee
does not execute and return an executed copy of this Agreement on or before the
22nd day following the Notification Date, this Agreement shall become null and
void. This executed Agreement shall be returned to: Jeff N. Hunter, Vice
President of Technical Operations, Novan, Inc., 4105 Hopson Road, Morrisville,
NC 27560.

11.REVOCATION.  Employee may revoke his executing of this Agreement during the
seven (7) day period immediately following his execution of it. This Agreement
will not become effective or enforceable until the revocation period has
expired. To revoke this General Release Agreement, a written notice of
revocation must be delivered to: Jeff N. Hunter, Vice President of Technical
Operations, Novan, Inc., 4105 Hopson Road, Morrisville, NC 27560.

4

--------------------------------------------------------------------------------

 

12.AGENCY CHARGES/INVESTIGATIONS.  Employee understands and acknowledges that
nothing contained in this Agreement limits Employee’s ability to file a charge
or complaint with the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state, or local
governmental agency or commission (“Government Agencies”). Employee further
understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. This Agreement
does not limit Employee’s right to receive an award for information provided to
any Government Agencies.

13.NONDISPARAGEMENT.  Both Parties warrant that going forward neither Party, nor
any of its respective agents, directors or officers, will make disparaging,
defaming or derogatory remarks about the other or their respective services,
business practices, directors, officers, managers, or executives, as applicable,
to anyone; provided, however, that nothing in this Agreement shall prohibit any
Party from testifying truthfully under oath or responding truthfully to any
governmental inquiry, or to restrict or impede Employee from exercising
protected rights to the extent that such rights cannot be waived by agreement.

14.DISCLAIMER OF LIABILITY.  Nothing in this Agreement is to be construed as
either an admission of liability or admission of wrongdoing on the part of
either Party, each of which denies any liabilities or wrongdoing on its part.

15.GOVERNING LAW.  This Agreement shall be governed by the laws of North
Carolina, without regard to its conflict of laws provisions and the applicable
provisions of federal law, including, but not limited to, the ADEA and OWBPA.

16.ENTIRE AGREEMENT.  Except for the Restrictive Covenant Agreements and as
expressly provided herein, this Agreement: (i) supersedes and cancels all other
understandings and agreements, oral or written, with respect to Employee’s
employment with the Company; (ii) supersedes all other understandings and
agreements, oral or written, between the Parties with respect to the subject
matter of this Agreement; and (iii) constitutes the sole agreement between the
Parties with respect to this subject matter. Each Party acknowledges that: (i)
no representations, inducements, promises or agreements, oral or written, have
been made by any Party or by anyone acting on behalf of any Party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid. No change or modification of this
Agreement shall be valid or binding upon the Parties unless such change or
modification is in writing and is signed by the Parties.

17.SEVERABILITY.  If any portion, provision, or part of this Agreement is held,
determined, or adjudicated by any court of competent jurisdiction to be invalid,
unenforceable, void, or voidable for any reason whatsoever, each such portion,
provision, or part shall be severed from the remaining portions, provisions, or
parts of this Agreement, and such determination or adjudication shall not affect
the validity or enforceability of such remaining portions, provisions, or parts.

5

--------------------------------------------------------------------------------

 

18.COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.  Any Party hereto may execute this
Agreement by signing any such counterpart.

19.WAIVER OF BREACH.  A waiver of any breach of this Agreement shall not
constitute a waiver of any other provision of this Agreement or any subsequent
breach of this Agreement.

20.SECTION 409A OF THE INTERNAL REVENUE CODE.

(a)Parties’ Intent.  The Parties intend that no payments or benefits hereunder
shall constitute non-qualified deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder (collectively, “Section 409A”) and all provisions of
this Agreement shall be construed in a manner consistent with such intention. If
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Employee to incur any additional
tax or interest under Section 409A, the Company shall, upon the specific request
of Employee, use its reasonable business efforts to in good faith reform such
provision to be exempt from, or comply with, Code Section 409A; provided, that
to the maximum extent practicable, the original intent and economic benefit to
Employee and the Company of the applicable provision shall be maintained, and
the Company shall have no obligation to make any changes that could create any
material additional economic cost or loss of material benefit to the Company.
The Company shall timely use its reasonable business efforts to amend any plan
or program in which Employee participates to bring it under an exemption from,
or in compliance with, Section 409A. Notwithstanding the foregoing, the Company
shall have no liability with regard to any failure to comply with Section 409A
so long as it has acted in good faith with regard to compliance therewith.

(b)Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute nonqualified deferred compensation within the meaning of Section 409A
upon or following a termination of employment or separation from service unless
such termination also constitutes a “Separation from Service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “separation from
service” or like terms shall mean Separation from Service.

(c)Separate Payments. Each installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A.

(d)Delayed Distribution to Specified Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that Employee is a
Specified Employee of the Company on the date he experiences a separation from
service with the Company and that a delay in benefits provided under this
Agreement is necessary to comply with Code Section 409A(A)(2)(B)(i), then any
post separation payments and any continuation of benefits or

6

--------------------------------------------------------------------------------

 

reimbursement of benefit costs provided by this Agreement, and not otherwise
exempt from Section 409A, shall be delayed for a period of six (6) months
following the date of Employee’s separation from service (the “409A Delay
Period”). In such event, any post separation payments and the cost of any
continuation of benefits provided under this Agreement that would otherwise be
due and payable to Employee during the 409A Delay Period shall be paid to
Employee in a lump sum cash amount in the month following the end of the 409A
Delay Period. For purposes of this Agreement, “Specified” shall mean an employee
who, on an Identification Date (“Identification Date” shall mean each December
31) is a key employee as defined in Section 416(i) of the Code without regard to
paragraph (5) thereof. If Employee is identified as a Specified Employee on an
Identification Date, then Employee shall be considered a Specified Employee for
purposes of this Agreement during the period beginning on March 24, 2017
following the Identification Date and ending on the following March 23, 2018.

[Signature Page Follows]

 

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the day
and year written below.

 

Richard Peterson

 

 

 

 

 

 

/s/ Richard Peterson

 

03/24/2017

 

 

 

Date

 

 

Novan, Inc.

 

By:

/s/ Nathan Stasko

 

Nathan Stasko

Title:

President and CEO

 

 